Citation Nr: 0929262	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War 
and Veteran Coalition  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 
and from July 1967 to December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Winston-Salem, North Carolina.  The issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD was before the Board in May 2008 
and was remanded for further development.

During a 2005 private evaluation the physician opined that 
"the Veteran is unable to sustain social relationships and 
also unable to maintain work relationships.  Therefore, he is 
considered permanently and totally disabled and 
unemployable." This statement raises the issue of a claim of 
a total rating due to individual unemployability (TDIU).  As 
such, this issue is referred to the RO for development.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to an 
in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

Given the favorable disposition of the claim for service 
connection for an acquired psychiatric disorder, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  


II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

III.  Analysis

After reviewing the evidence and medical opinions of record, 
and resolving the doubt in the Veteran's favor, the Board 
finds that service connection for PTSD is warranted.  

A November 1969 service treatment record showed that the 
Veteran was diagnosed with immature personality (emotional 
instability) and borderline mental retardation.  

A private treatment record dated February 2005 showed that 
the Veteran was diagnosed with chronic PTSD, chronic major 
depression, and alcohol dependence that was in remission.  
The Veteran stated that he began having nightmares in 1967.  
He reported nightmares at least three to four times per 
month, walking in a panic and sweat, lasting thirty minutes.  
The Veteran stated that he had flashbacks with reminders when 
in crowds that are accompanied by panic attacks.  He reported 
zero to four hours of sleep each night.  The Veteran stated 
that he had intrusive thoughts, startled easily, was 
hypervigilant, and could not tolerate anyone behind him.  He 
stated that he did not socialize with anyone.  His recent 
memory was moderately impaired.  The Veteran reported hearing 
cars drive up at his residence one to two times per month and 
hearing noises in the house many times per day.  He also 
reported seeing shadows moving out of the corner of his eyes 
four to five times per week.  All of these hallucinations 
occurred when no one or anything was there.  

The Veteran reported feeling depressed 90 percent of the time 
with no energy and little interest in things.  He stated he 
feels like crying many times per month and actually has 
crying spells once per month.  He reported angering easily 
and feeling helpless at times.  Until four years ago he drank 
alcohol excessively and consumed numerous drugs.  

The physician opined that because of his service-connected 
PTSD, the Veteran was unable to sustain social relationships 
and also unable to maintain work relationships.  Therefore, 
the physician considered the Veteran to be permanently and 
totally disabled and unemployable.  

A VA treatment record dated in April 2005 showed that the 
Veteran was diagnosed with PTSD and major depressive 
disorder.  The Veteran reported nightmares that occurred one 
to two times per month and occasional recurrences.  He 
reported avoiding large crowds and reminders of combat, and 
he endorsed hypervigilance.  The Veteran reported chronic 
problems in relationships with his most recent relationship 
ending in January.  He described his mood as "irritable" 
and reported difficulty falling asleep, often getting only 
three to four hours of sleep a night.  He endorsed poor 
concentration, energy, appetite and feelings of hopelessness.  
The Veteran stated that he had occasional thoughts about 
hurting his female companion over the past few years, which 
have occurred during conflicts.  He denied ever having a plan 
or intent and denied current thoughts of harm or homicidal 
ideation.  He denied paranoia and reported being involved in 
group meetings at the Veteran's center and at church.   

An August 2005 VA treatment record showed that the Veteran 
was diagnosed with chronic combat-related PTSD, depression 
not otherwise specified, and a history of substance abuse.  

The Veteran was afforded a VA examination in April 2009. Upon 
mental status examination, the Veteran was found to have no 
impairment in thought process.  There was no evidence of 
delusions or hallucinations.  He had fair eye contact and 
adequate hygiene.  There was no evidence of memory 
impairment, obsessions or compulsions.  There was no evidence 
of depression or panic attacks.  The Veteran's impulse 
control was adequate.  The examiner diagnosed the Veteran 
with an anxiety disorder not otherwise specified.  The 
Veteran did not describe being exposed to or witnessing death 
other than seeing the body of his commanding officer after 
his death.  The examiner noted that this degree of exposure 
may not meet criterion A in the DSM-IV for PTSD.  The 
examiner found that the Veteran's primary complaint about 
Vietnam was the smell of the rice paddy.  

Anxiety was evidenced by mild social isolation/avoidance.  
The Veteran reported being actively involved in a 
relationship with a woman.  He stated that he spends time 
with her children playing video games and attends church 
services.  With regards to symptoms of PTSD, the Veteran 
reported nightmares once a week and alertness at night.  The 
examiner found that the current symptoms are at least as 
likely as not related to the identified stressor.  

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA medical records and a private examination.  (See VA 
medical records dated April 2005, August 2005 and the 
February 2005 private examination report).  However, during 
the April 2009 VA examination, the examiner did not diagnose 
the Veteran with PTSD, but rather, with anxiety disorder not 
otherwise specified.  

As noted above, a Veteran seeking service connection for PTSD 
must establish an in-service stressor to which the PTSD can 
be linked.  See 38 C.F.R. § 30304 (f).  The Veteran's Form 
DD-214 (which is nearly illegible) nor his military personnel 
file show that the Veteran received medals, badges, or 
citations (i.e., Purple Heart, Combat Infantryman Badge, or 
Combat Action Ribbon, etc.) which would denote participation 
in combat, thus he must verify a specific stressor with 
credible supporting evidence.  Throughout the duration of the 
appeal the Veteran has contended that his current PTSD is the 
result of in-service stressors which included seeing his 
commanding officer's dead body and experiencing incoming 
attacks.  The RO confirmed one of the Veteran's stressors and 
the evidence of record shows that the on June 26, 1966 at 
base camp in Phouc Vinh in the 6th BN, 27th artillery, the 
Veteran's commanding officer, Captain Thomas Earl Eddy was 
killed.  

The April 2009 examiner noted that the claimed stressor may 
not meet criterion A in the DSM-IV for PTSD  The examiner 
went on to say that Veteran's current PTSD symptoms were at 
least as likely as not related to the identified stressor.  
The Board notes that the examiner did not state that the 
claimed stressor does not meet the criterion A in the DSM -
IV; he stated that it may not.  The April 2009 examiner found 
the Veteran's anxiety not otherwise specified to be related 
to his claimed stressor.  Additionally, the examiner noted 
that the Veteran displayed PTSD symptoms of isolation and 
nightmares.  In light of the fact that the Veteran has been 
diagnosed with PTSD on multiple occasions and that the VA 
examiner stated that the Veteran's current PTSD symptoms were 
at least as likely as not related to the identified stressor 
and after resolving reasonable doubt in the Veteran's favor, 
the Board finds the evidence of record to be at least in 
relative equipoise.  

	(CONTINUED ON NEXT PAGE)








Because there have been medical diagnoses of PTSD related to 
the claimed in-service stressor, and credible supporting 
evidence of the occurrence of that stressor, the Board 
concludes that the evidence supports the grant of service 
connection for PTSD.  Thus, following a full review of the 
record, and giving the Veteran the benefit of the doubt, the 
Board concludes that service connection for PTSD is 
warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


